Citation Nr: 0503683	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression and post-traumatic stress disorder 
(PTSD).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1979 to 
March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  Thereafter, the claims file was 
transferred to the St. Petersburg, Florida, RO.  

The appellant testified at a personal hearing before a 
Decision Review Officer at the St. Petersburg, Florida, RO in 
March 2003; a transcript of that hearing is associated with 
the claims file.  Additionally, on his substantive appeal (VA 
Form 9) the appellant requested a Board hearing at the RO 
before a Veterans Law Judge.  However, in March 2003, the 
appellant withdrew his request for such a hearing.  See 
38 C.F.R. § 20.704(e) (2004).

This appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


REMAND

Upon careful review of the evidence in light of the 
applicable law, the Board has determined that further 
development of the claim is warranted.  Although the Board 
has not reviewed the claim with a view towards evaluation of 
its merits, in an effort to assist the RO upon its 
readjudication, the Board has identified certain evidence and 
considerations to be addressed.  

In his claim, which was received in May 2000, the appellant 
sought service connection for two disabilities:  PTSD and 
major depression.  The record reflects that the RO denied 
service connection for both disorders in September 2001 and 
that following receipt of the appellant's notice of 
disagreement, development of the claim proceeded as to both 
disorders.  
Specifically as to depression, the rating decision indicates 
that the RO noted the appellant's report, apparently 
contained in an October 1990 psychiatric evaluation conducted 
by the Charter North Regional Hospital that the appellant 
experienced a "long history of recurrent depressions that 
began in childhood."  Although the rating decision reflects 
that a medical record from the Fairbanks Psychiatric Clinic 
indicated the appellant's report of a "history of depression 
on and off for several years," examination of the clinic's 
letter makes no mention of any corroborative information 
obtained, nor of a specific time frame of depressive 
symptoms.  

The RO denied the claim relative to depression because the 
appellant "did not receive treatment for depression while on 
active duty and evidence shows history prior to service with 
no inservice aggravation or treatment."  (Italics added).  

Thus, the RO held that the appellant had a depressive 
disorder which preexisted military service, and was not 
aggravated thereby. However, the RO apparently did not 
consider the those provisions of law relative to the 
presumption of soundness.  See 38 U.S.C.A §§ 1132, 1153 
(2002); 38 C.F.R. § 3.304(b)(2004).  The RO will be directed 
to address the presumption of soundness upon remand.

The law provides that in order for a grant of service 
connection to be awarded, the evidence must at least 
approximate findings of:  (1) evidence of an injury in 
military service or a disease that began in or was made worse 
during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  

Specifically with regard to PTSD, requisite for a grant of 
service connection is medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2002).
  
The record is unclear as to the facts of the appellant's 
military service - the initial prong of the above Pond/Rose 
inquiry.  The record indicates that in March 1982, the 
appellant signed a statement addressed to the Navy Military 
Personnel Command in which he related that he was not a 
homosexual; that he did not have and never had homosexual 
tendencies; and that he did not believe that "what happened 
last summer was a homosexual relationship.  Body contact 
lasted less than a minute.  It only happened once."   

In his statement, the appellant further related that the 
apparently then-ongoing investigation by the Naval 
Investigative Service (NIS), as well as accusations against 
him, had deeply embarrassed him.  The appellant's Naval 
personnel record indicates that although the performance of 
his duties was superior, he was separated from active Naval 
service in March 1982 with an honorable discharge.  His 
service personnel and medical records do not indicate that 
the appellant reported being raped.

However, at some point after his discharge, the appellant 
contended that he was assaulted and raped by a fellow 
shipmate in June 1981, i.e., approximately one year prior to 
March 1982.  He also states that his attacker continued to 
demand sexual favors from him.  He claims that following the 
allegations of homosexuality and resulting investigation and 
discharge, he was humiliated and lived in fear that his 
fellow shipmates would discover that he was a homosexual and 
assault him.  As a consequence of such humiliation and fear, 
the appellant contends that he currently has depression.  

The record contains diagnoses of both disorders: depression 
and PTSD.  It appears that apart from its finding that the 
appellant's depression preexisted service, the RO also denied 
the claims on the basis that there was no confirmed stressor 
in service, i.e., the rape as alleged by the appellant.  
However, it appears that the RO did not consider whether 
service connection for depression could be granted in the 
absence of a confirmed stressor.  As noted above, the 
requirement for a confirmed stressor is applicable in claims 
involving service connection for PTSD, and the Board is 
unable to glean such a requirement in the applicable law 
pertaining to service connection for depression.  
Thus, given the appellant's apparent dispute as to the record 
of the factual occurrences in service, the RO should 
separately adjudicate (1) the question of whether the 
appellant was raped in service, as he alleges, and (2) 
regardless of its answer to the primary inquiry, consider 
whether a depressive disorder was incurred in service as a 
result of the investigation by NIS, independent of the 
alleged rape.    

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), are applicable to the 
service connection claim now before the Board.  Pursuant to 
38 C.F.R. § 3.159(c)(1) and (2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include records from private 
medical care providers as well as records in the custody of a 
Federal department or agency, such as medical and other 
records from VA medical facilities.  

The appellant submitted a list of physicians and facilities 
where he sought treatment for PTSD and depression.  
Specifically, he indicated that he was treated for depression 
at the Grand Rapids, Michigan, and Anchorage, Alaska, VA 
Medical Centers in 1988.  A handwritten notation on a letter 
from the appellant to the Grand Rapids VA Medical Center, 
received by the RO in August 2000, indicated that there were 
no records on file.  However, it is unclear whether the RO 
attempted to obtain such records through official channels.  
Additionally, there appears to have been no attempt to obtain 
records from the Anchorage VA Medical Center.  Therefore, 
while on remand, the RO should obtain and associate with the 
claims file any outstanding VA records from the Grand Rapids 
and Anchorage VA Medical Centers.

The appellant also identified private medical providers who 
have treated him for PTSD and depression, and completed 
Authorization and Consent to Release Information to VA forms 
(release forms).  While attempts have been made to obtain the 
records for the completed forms, there are no release forms 
of record for B. Schonfeld, J. Watson, D. Geeseman, C. 
Leistikow, S. Byers, S. Fenno, and C. Diehl nor have any 
attempts been made to obtain such records.  Therefore, while 
on remand, the appellant should be requested to complete 
release forms for the identified private treatment providers 
and the RO should attempt to obtain all outstanding records. 

Because the claim remains in appellate status, and the 
receipt of additional evidence may bear upon the question of 
service connection for PTSD and/or a depressive disorder, 
both claims will be readjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (A claim is 
inextricably intertwined only if the RO would have to 
reexamine the merits of any other claim that has been denied 
by the Board, or the appellate courts, which is pending on 
appeal pursuant to the same action.).  
  
Accordingly, this case is remanded for the following:

1.  The appellant should be requested to 
provide release forms for B. Schonfeld, 
J. Watson, D. Geeseman, C. Leistikow, S. 
Byers, S. Fenno, and C. Diehl.  
Thereafter, the RO should take the 
appropriate steps to obtain outstanding 
records, to include VA records from the 
Grand Rapids and Anchorage VA Medical 
Centers as well as identified private 
treatment records.  A negative response 
for any records that cannot be obtained 
should be associated with the claims 
file.  For VA records, requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Any records obtained 
should be associated with the file.

2.  The RO should then conduct any 
additionally indicated development, to 
include affording the appellant any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of the claim.

3.  After completing the above, the RO 
will readjudicate the appellant's service 
connection claims for PTSD and a 
depressive disorder.  As to the latter, 
the RO should specifically adjudicate the 
question with due regard of the law 
relative to the presumption of soundness 
at the time of his entrance onto active 
Naval service.  As explained above, the 
RO must adjudicate (a) the question of 
whether the appellant was raped in 
service, as he alleges, and (b) 
regardless of its answer to the primary 
inquiry, consider whether a depressive 
disorder was incurred or aggravated in 
service as a result of the investigation 
by NIS, independent of the alleged rape.  
If the benefit sought on appeal is not 
granted o the appellant's satisfaction, 
he should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

